DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The electro-optical panel comprising" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoyamada (U.S. Patent No. 6,414,740) in view of Fujikawa (U.S. PGPub No. 2016/0284446).
Regarding claim 1, Hosoyamada teaches an electro-optical panel (Fig 6) comprising: a first substrate (30) having a pixel region (the region inside the sealing material 19) provided with a plurality of pixels (col 2 lines 20-26); a temperature detection element (3) provided at the first substrate. 
However, Hosoyamada fails to teach an electrostatic protection circuit provided at the first substrate and electrically coupled to the temperature detection element, wherein the electrostatic protection circuit includes a semiconductor element, and the semiconductor element is disposed in a position at which temperature is lower than temperature in a position at which the temperature detection element of the first substrate is provided.
Fujikawa teaches an electrostatic protection circuit (Fig 11, 142) provided at the first substrate and electrically coupled to the temperature detection element (141; para 0066), wherein the electrostatic protection circuit includes a semiconductor element (resistors; para 0066 lines 7-11; para 0068 lines 3-6); and the semiconductor element is disposed in a position at which temperature is lower than temperature in a position at which the temperature detection element of the first substrate is provided (Figs 10 and 11, 1400; para 0068 lines 14-16; the semiconductor (1425, 1426, 1427 of 1400 is located further away from the pixel area (Fig 10, 1100) of the display device (1000) than the temperature detection element 141 of 1400). 

Regarding claim 2, Hosoyamada teaches an electro-optical panel (Fig 6) comprising: a first substrate (30) having a pixel region (the region inside the sealing material 19) provided with a plurality of pixels (col 2 lines 20-26); a temperature detection element (3) provided at the first substrate. 
However, Hosoyamada fails to teach an electrostatic protection circuit provided at the first substrate and electrically coupled to the temperature detection element, wherein the electrostatic protection circuit includes a semiconductor element, and the semiconductor element is disposed in a position further distanced from a center of the pixel region of the first substrate than the temperature detection element is. 
Fujikawa teaches an electrostatic protection circuit (Fig 11, 142) provided at the first substrate and electrically coupled to the temperature detection element (141; para 0066), wherein the electrostatic protection circuit includes a semiconductor element (resistors; para 0066 lines 7-11; para 0068 lines 3-6); and the semiconductor element is disposed in a position further distanced from the center of the pixel region of the first substrate than the temperature detection element is (Figs 10 and 11, 1400; para 0068 lines 14-16; the semiconductor (1425, 1426, 1427 of 1400 is located further away from the pixel area (Fig 10, 1100) of the display device (1000) than the temperature detection element 141 of 1400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hosoyamada with the electrostatic protection circuit being located further away from the center of the pixel region of the display 
Regarding claim 3, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Hosoyama further teaches wherein the temperature detection element (Fig 6, 3) is provided between the pixel region and an end portion of the first substrate (30).
Regarding claim 4, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein the first substrate is provided with a drive circuit configured to operate based on a clock signal, a plurality of terminals are arranged along any of end portions of the first substrate, the semiconductor element is provided in a position at one side of a center in an arrangement direction of the plurality of terminals; and a clock signal generation circuit configured to generate the clock signal is provided in a position at another side of the center in the arrangement direction (Fig 11; para 0066-0068).
Regarding claim 5, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein a distance between a first short-side portion of the first substrate and the pixel region is greater than a distance between a second short-side portion of the first substrate and the pixel region, the second short-side portion facing the first short-side portion, and the semiconductor element is provided closer to the first short-side portion side than to the pixel region (Fig 10).
Regarding claim 6, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Hosoyamada further teaches wherein a second substrate is bonded to a surface of the first substrate, at which the plurality of pixels, the temperature detection element, and the 
Regarding claim 7, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Hosoyamada further teaches wherein the second substrate (Fig 6, 31) is provided with a light shielding portion (19) extending along an outer edge of the pixel region, and the temperature detection element is provided in a position overlapping the light shielding portion.
Regarding claim 8, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Hosoyamada further teaches wherein the light shielding portion (Fig 6, 19) has a portion having a width greater than that of other portions thereof and extending along an end portion of the second substrate (31), and the semiconductor element is provided between the portion of the light shielding portion and an end portion of the first substrate (30).
Regarding claim 9, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches the electro-optical device comprising: a wiring substrate which is flexible and coupled to the plurality of terminals; and a holder configured to hold the electro-optical panel (Fig 10).
Regarding claim 10, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein the holder includes: a first holder member overlapping the electro-optical panel from the first substrate side; and a second holder member overlapping the electro-optical panel from the second substrate side, the second substrate is disposed in a first recessed portion provided in the second holder member, and a heat conduction member is 
Regarding claim 11, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein a second recessed portion is provided in the second holder member in a position overlapping the semiconductor element, and the heat conduction member is provided in the second recessed portion (para 0075). 
Regarding claim 12, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein an IC is mounted at the wiring substrate, and a through-hole is provided between the IC and the semiconductor element in an extending direction of the wiring substrate in the second holder member (Fig 11). 
Regarding claim 13, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein the semiconductor element is provided in a position at one side of a center in a width direction intersecting the extending direction of the wiring substrate; and the through-hole is provided in a position at one side of the center in the width direction (Fig 11).
Regarding claim 14, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches wherein the holder includes a plurality of bolt holes, and the bolt hole closest to the semiconductor element is the largest among the plurality of bolt holes (Fig 10).
Regarding claim 15, Hosoyamada and Fujikawa teaches all of the elements of the claimed invention as stated above.
Fujikawa further teaches an electronic apparatus (Fig 10, 1000).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/23/2021